Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeffery R. Campbell. (US 11,250,054).

Regarding Claims 1 and 20, Campbell discloses a non-transitory computer readable medium for storing segmented video data in a database, the system comprising: 
capturing, via one or more cameras, video data (Fig. 1, 100a, 100b, 100n, Col. 1, lines 55-67, Campbell); 
obtaining, via one or more computing devices, data indicative of a segment of video data from the video data captured by the camera (Col. 1, lines 55-67, Fig. 1, 110n, 110a, 120, Fig. 2, Campbell); 
storing, via the data indicative of the segment of video data as a timestamped record in the database (Fig. 2, 130, 158, 182a: time, Col. 25, lines 55-67, and Col. 26, lines 1-18, Campbell); 
determining, via the record has expired based, at least in part, on a timestamp of the timestamped record indicative of when the record was created (Fig. 13, 762 and 764, and Col. 9, lines 6-17, Col. 25, lines 29-54, “The signal ID_EXP may comprise a notification (e.g., a flag) indicating that one of the video files 500a-500n stored by the memory 454 has expired (e.g., has been overwritten). The signal ID_EXP may comprise the video ID 504a-504n corresponding to the video files 500a-500n that has been overwritten. The capture device 100a may implement loop recording and, over time, may overwrite the video files 500a-500n (e.g., the oldest video data),” wherein overwriting the oldest video implies that the system determines the record has expired based on a timestamp of the timestamped record as claimed; Campbell); and 
responsive to determining the record has expired, modifying the record (Fig. 13, 762 and 764, and Col. 9, lines 6-17, Col. 25, lines 29-54, “may overwrite the video,” Campbell).

Regarding Claim 4, Campbell discloses a method, wherein the data indicative of the segment of video data includes a plurality of video frames captured by the camera (Fig. 1, 100a, 100b, 100n, Campbell). 

Regarding Claim 5, Campbell discloses a method, wherein the record includes: 
a first frame timestamp associated with an initial video frame of the segment (Fig. 5, 506a, Campbell); and 
a second frame timestamp associated with the last video frame of the segment (Fig. 5, 506n, Campbell). 

Regarding Claim 6, Campbell discloses a method, wherein obtaining data indicative of the segment of the video data captured by a camera comprises: 
obtaining, via data indicative of a first segment of the video data captured by the camera (Fig. 5, 502a, Campbell); 
obtaining, via data indicative of a second segment of the video data captured by the camera (Fig. 5, 502b, Campbell); and
obtaining, via data indicative of a third segment of the video data captured by the camera (Fig. 5, 502n, Campbell), wherein the first segment, second segment, and third segment form a continuous segment group (Fig. 5, 500a-500n, Campbell). 

Regarding Claim 7, Campbell discloses a method, wherein storing the data indicative of the segment as a record in the database comprises: 
storing, via data indicative of the continuous segment group as a record in the database (Fig. 5, 500a-500n, Campbell); 
storing, via data indicative of the first segment as a record in the database (Fig. 5, 502a, Campbell); 
storing, via data indicative of the second segment as a record in the database (Fig. 5, 502b, Campbell); and 
storing, via data indicative of the third segment as a record in the database (Fig. 5, 502n, Campbell). 

Regarding Claim 9, Campbell discloses a method, wherein the database comprises a key-value database (Fig. 5, 504a-504n and 500a-500n; Col. 22, lines 1-8, “The video ID 504a-504n may represent a portion of the metadata associated with the video files 500a-500n. The video ID 504a-504n may be used by the database 130 to locate and/or match the metadata clips 180a-180n to a particular one of the video files 500a-500n;” Campbell). 

Regarding Claim 10, Campbell discloses a method, further comprising: obtaining, by the one or more computing devices, data identifying the camera, wherein the data identifying the camera includes a hash value determined based, at least in part, on a human-readable code assigned to the camera (Col. 16, lines 34-55, and Fig. 2, 182n, Campbell).

Regarding Claim 11, Campbell discloses a method, wherein storing the data indicative of the segment comprises: 
storing, via by the one or more computing devices, the data indicative of the segment at a location within the database based, at least in part, on a key value associated with the segment (Fig. 5, 504a-504n and 500a-500n; Col. 22, lines 1-8, “The video ID 504a-504n may represent a portion of the metadata associated with the video files 500a-500n. The video ID 504a-504n may be used by the database 130 to locate and/or match the metadata clips 180a-180n to a particular one of the video files 500a-500n;” Campbell). 

Regarding Claim 12, Campbell discloses a system for storing segmented video data in a database, the system comprising: 
a camera configured to capture a video (Fig. 1, 100a, 100b, 100n, Col. 1, lines 55-67, Campbell); and 
one or more computing devices communicatively coupled to the camera, the one or more computing devices configured to perform operations (Col. 1, lines 55-67, Fig. 1, 110n, 110a, 120, Fig. 2, Campbell), comprising: 
obtaining data indicative of a segment of the video (Col. 1, lines 55-67, Fig. 1, 110n, 110a, 120, Fig. 2, Campbell); 
storing the data indicative of the segment pf the video as a timestamped record in the database (Fig. 2, 130, 158, 182a: time, Col. 25, lines 55-67, and Col. 26, lines 1-18, Campbell); 
determining the record has expired based, at least in part, on a timestamp of the timestamped record indicative of when the record was created (Fig. 13, 762 and 764, and Col. 9, lines 6-17, Col. 25, lines 29-54, “The signal ID_EXP may comprise a notification (e.g., a flag) indicating that one of the video files 500a-500n stored by the memory 454 has expired (e.g., has been overwritten). The signal ID_EXP may comprise the video ID 504a-504n corresponding to the video files 500a-500n that has been overwritten. The capture device 100a may implement loop recording and, over time, may overwrite the video files 500a-500n (e.g., the oldest video data),” wherein overwriting the oldest video implies that the system determines the record has expired based on a timestamp of the timestamped record as claimed; Campbell); and 
responsive to determining the record has expired, modifying the record (Fig. 13, 762 and 764, and Col. 9, lines 6-17, Col. 25, lines 29-54, “may overwrite the video,” Campbell).

Regarding Claims 13 and 2, Campbell discloses a system, wherein the record includes a data field indicative of whether the record is overwritable (Col. 22, lines 21-31, Campbell). 

Regarding Claims 14 and 3, Campbell discloses a system, wherein when the data field indicates the record is overwritable, the operation of modifying the record comprises: overwriting the record with data indicative of another segment of the video (Col. 22, lines 21-31, Campbell). 

Regarding Claim 15, Campbell discloses a system, wherein the data indicative of the segment includes a plurality of video frames captured by the camera (Fig. 1, 100a, 100b, 100n, Campbell). 

Regarding Claim 16, Campbell discloses a system, wherein the record includes: 
a first timestamp associated with an initial video frame of the segment (Fig. 5, 506a, Campbell); and 
a second timestamp associated with the last video frame of the segment (Fig. 5, 506n, Campbell). 

Regarding Claim 17, Campbell discloses a system, wherein the operation of obtaining data indicative of a segment of a video captured by a camera comprises: 
obtaining data indicative of a first segment of the video captured by the camera (Fig. 5, 502a, Campbell); 
obtaining data indicative of a second segment of the video captured by the camera (Fig. 5, 502b, Campbell); and
obtaining data indicative of a third segment of the video captured by the camera (Fig. 5, 502n, Campbell), 
wherein the first segment, second segment, and third segment form a continuous segment group (Fig. 5, 500a-500n, Campbell). 

Regarding Claim 18, Campbell discloses a system, wherein the operation of storing the data indicative of the segment as a record in the database comprises: 
storing data indicative of the continuous segment group as a record in the database (Fig. 5, 500a-500n, Campbell); 
storing data indicative of the first segment as a record in the database (Fig. 5, 502a, Campbell); 
storing data indicative of the second segment as a record in the database (Fig. 5, 502b, Campbell); and 
storing data indicative of the third segment as a record in the database (Fig. 5, 502n, Campbell). 

Regarding Claims 19 and 8, Campbell discloses a system, wherein the record indicative of the continuous segment group includes: 
a data field indicative of the number of segments included in the continuous segment group (Fig. 2, 158, CLIP N, OBJECT N, Campbell); and 
a data field indicative of the record identifying the first segment included in the continuous segment group (Fig. 2, 158, CLIP A, OBJECT A, Campbell). 
Response to Arguments
Applicant argues that the applied art fails to disclose; “storing, via the data indicative of the segment of video data as a timestamped record in the database; determining, via the record has expired based, at least in part, on a timestamp of the timestamped record indicative of when the record was created; and responsive to determining the record has expired, modifying the record.”
The Examiner respectfully disagrees.  The applied art does disclose: storing, via the data indicative of the segment of video data as a timestamped record in the database (Fig. 2, 130, 158, 182a: time, Col. 25, lines 55-67, and Col. 26, lines 1-18, Campbell); determining, via the record has expired based, at least in part, on a timestamp of the timestamped record indicative of when the record was created (Fig. 13, 762 and 764, and Col. 9, lines 6-17, Col. 25, lines 29-54, “The signal ID_EXP may comprise a notification (e.g., a flag) indicating that one of the video files 500a-500n stored by the memory 454 has expired (e.g., has been overwritten). The signal ID_EXP may comprise the video ID 504a-504n corresponding to the video files 500a-500n that has been overwritten. The capture device 100a may implement loop recording and, over time, may overwrite the video files 500a-500n (e.g., the oldest video data),” wherein overwriting the oldest video implies that the system determines the record has expired based on a timestamp of the timestamped record as claimed; Campbell); and responsive to determining the record has expired, modifying the record (Fig. 13, 762 and 764, and Col. 9, lines 6-17, Col. 25, lines 29-54, “may overwrite the video,” Campbell).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
October 3, 2022